DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US PG Pub No. 2019/0115030), hereinafter Lesso, in view of Bocklet et al. (US PG Pub No. 2017/0200451), hereinafter Bocklet.
Regarding claims 1 and 13, Lesso teaches
(claim 1) A system for distinguishing between a human voice generated command and an electronic speaker generated command ([0006] a system for detecting a replay attack in a speaker recognition system), the system comprising:
(claim 13) A method for distinguishing between a human voice generated command and an electronic speaker generated command ([0005] a method of detecting a replay attack on a voice biometrics system), comprising:

a microphone array for receiving an audio signal collection ([0050] one or more microphones, i.e. a microphone array, detect ambient sounds that contain speech, i.e. for receiving an audio signal collection);
preprocessing circuitry configured for converting the audio signal collection into processed recorded audio signals ([0050], [0053] the microphones detect ambient sounds including speech, i.e. audio signal collection, and generate audio signals to be passed to a voice activity detector).
While Lesso teaches the processing of speech signals from multiple microphones, including a filter bank implementing an FFT to extract frequency components, Lesso does not teach what those components are, and thus does not teach
energy balance metric determination circuitry configured for calculating a final energy balance metric based on the processed recorded audio signals; and
energy balance metric evaluation circuitry for outputting a command originator signal based at least in part on the final energy balance metric;
Bocklet, however, teaches energy balance metric determination circuitry configured for calculating a final energy balance metric based on the processed recorded audio signals ([0032-3] the feature extraction module, i.e. energy balance metric determination circuitry, determines features of the entire utterance, i.e. based on the processed recorded audio signals, where the extracted features of the entire utterance, that can coefficients representing a power spectrum or Mel frequency cepstrum coefficients, i.e. final energy balance metric, are sent to a classifier module); and
 energy balance metric evaluation circuitry for outputting a command originator signal based at least in part on the final energy balance metric ([0034], [0035:1-2] a classifier module, i.e. energy balance metric evaluation circuitry, uses the extracted features to classify an utterance, i.e. based at least in part on the final energy balance metric, as either original or a replay and provide an indicator or the classification, i.e. outputting a command originator signal).  
Lesso and Bocklet are analogous art because they are from a similar field of endeavor in processing input audio to detect replay attacks. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of multiple microphone signals to extract frequency components teachings of Lesso with the further processing of the components to extract features of the utterance as taught by Bocklet. The motivation to do so would have been to achieve a predictable result of enabling a classifier to use the extracted features to determine if an utterance is original or a replay (Bocklet [0035]).


wherein the command original signal indicates whether the audio signal collection originated from a human voice or from an electronic speaker ([0035:1-7], [0036:1-5] the classifier module provides an indicator, i.e. command original signal, based on the classification, where an original indicator identifies the utterance, i.e. audio signal collection, as being directly from a user, i.e. originated from a human voice, and a replay indicator identifies the utterance as being replayed via a device, i.e. from an electronic speaker).  


Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso, in view of Bocklet, and further in view of Lu et al. (WO 2014/160678), hereinafter Lu.

Regarding claims 2 and 14, Lesso in view of Bocklet teaches claims 1 and 13.
While Lesso in view of Bocklet provides processing the incoming audio from a microphone into a digital signal, Lesso in view of Bocklet does not specifically teach any additional processing of the signal before determining the origin of the signal, and thus does not teach
wherein the preprocessing circuitry comprises circuitry for microphone equalizing, amplitude normalization, and noise filtering.  
Lu, however, teaches wherein the preprocessing circuitry comprises circuitry for microphone equalizing, amplitude normalization, and noise filtering ([0003], [0006-7] an audio improving device can include an equalizer to provide consistency of spectral balance for input audio, i.e. microphone equalizing, a volume leveler, i.e. amplitude normalization, and an equalization filter that can remove undesired sounds, i.e. noise filtering).  
Lesso, Bocklet, and Lu are analogous art because they are from a similar field of endeavor in processing input audio. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the digitization of utterances teachings of Lesso, as modified by Bocklet, with the further processing of the digitized utterance to provide a desired tone as taught by Lu. The motivation to do so would have been to achieve a predictable result of improving the overall quality of the audio (Lu [0003]).

Allowable Subject Matter
Claims 3-11 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While Bocklet provides the Fourier transform of an utterance, Bocklet does not specifically teach applying window to the original signal.
Gimenez (US 2015/0088509), however, teaches applying a sliding window to the recorded audio signals to produce a plurality of recorded audio signal windows (see [0077] where the audio signal may be windowed using a Hamming windowing to produce multiple windows); for each recorded audio signal window: calculating a fast Fourier transform (FFT) for the recorded audio signal window to produce a recorded audio signal window FFT (see [0078:1-12] where the values obtained by windowing may be processed by a Fast Fourier transformation (FFT) to produce FFTs for each audio window for further processing); cropping the recorded audio signal window FFT down such that a resulting cropped recording audio signal window FFT comprises frequencies within a defined frequency range (see [0080], [0081:1-11], [0082] where, after the FFT for each audio window is determined, it may be processed by spectral smoothing to result in a filtered signal with specific frequencies removed); defining a cutoff value based on the normalized spectral energy curve, wherein the cutoff value represents a separate of sub-bass and bass regions and defines an energy balance metric for the recorded audio signal window (see [0052], [0056-7], [0061], [0063], [0066] where the energy of the audio signal for each window may be further processed with a filter using a Cauer approximation and a stop frequency, where the stop fa - γa, and the values for fa are between 50 and 150 Hz, and values for γa are between 10 and 30 Hz, and the filter may be used in calculating a medium frequency relative energy (MF)). Gimenez, however, does not teach integrating over the cropped recording audio signal window FFT, normalizing the spectral energy curve such that an area underneath the spectral energy curve is equal to one, fitting the energy balance metrics for each of the recorded audio signal windows to a normal distribution to produce a normalized energy balance metric distribution, and assigning a median value from the normalized energy balance metric distribution to the final energy balance metric.  
Matsuo (US 2015/0325253) teaches integrating over the cropped recording audio signal window FFT to produce a spectra energy curve (see [0041], [0043-4] where, for frames that have been windowed, the power calculation unit uses FFT, and then, in a frequency band in which a human voice is included, calculates a power integration value in every frame). Matsuo, however, does not teach normalizing the spectral energy curve such that an area underneath the spectral energy curve is equal to one; fitting the energy balance metrics for each of the recorded audio signal windows to a normal distribution to produce a normalized energy balance metric distribution; and assigning a median value from the normalized energy balance metric distribution to the final energy balance metric.  
Zu (WO 2007/076279) teaches normalizing the spectral energy curve such that an area underneath the spectral energy curve is equal to one (see page 7, lines 19-24, where each speech segment has an FFT that is normalized). Zu, however, does not teach fitting the energy balance metrics for each of the recorded audio signal windows 
Hence, none of the prior art teaches or makes obvious fitting the energy balance metrics for each of the recorded audio signal windows to a normal distribution to produce a normalized energy balance metric distribution, and assigning a median value from the normalized energy balance metric distribution to the final energy balance metric
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Please see above allowable subject matter for cited references with rationale.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/12/2021